Citation Nr: 1738994	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for cold injury residuals of the bilateral lower extremities.

2.  Entitlement to a higher initial rating for PTSD, rated 70 percent prior to August 7, 2014 and 100 percent thereafter.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization from May 6 to November 17, 2003.

4.  Entitlement to service connection for cold injury residuals of the bilateral lower extremities.

5.  Entitlement to service connection for a respiratory condition, to include sinusitis.

6.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from December 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, May 2011, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA).  The December 2009 and January 2012 rating decisions were issued by the Regional Offices (ROs) in North Little Rock, Arkansas and Montgomery, Alabama, respectively.  The May 2011 rating decision was issued by the Appeals Management Center (AMC).  Jurisdiction over the appeal currently lies with the RO in Montgomery, Alabama.

The claim of service connection for sinusitis has been recharacterized as a claim of service connection for a respiratory condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This recharacterization attempts to encompass the entirety of the Veteran's condition, as it is noted that his current diagnoses of chronic sinusitis and allergic rhinitis overlap in some symptoms, e.g., nasal congestion, and would be indistinguishable to a lay person.  

A March 2014 rating decision awarded a 70 percent rating for PTSD effective July 29, 2003; the date of service connection.  A November 2015 rating decision increased the evaluation to 100 percent effective August 7, 2014.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.

The issues of service connection for cold injury residuals, a respiratory condition of the nose and throat, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for cold injury residuals of the bilateral lower extremities was denied in an April 2004 rating decision on the basis that there was no diagnosis for the disability or that it was incurred in or caused by military service.  The Veteran did not appeal this decision.  

2.  Evidence received since the April 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for cold injury residuals of the bilateral lower extremities.

3.  In signed correspondence dated March 16, 2017, prior to the promulgation of a Board decision, the Veteran wrote that he wished to withdraw the appeal of his claims for entitlement to an increased initial rating for PTSD and entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization from May 6 to November 17, 2003.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for cold injury residuals of the bilateral lower extremities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased initial rating for PTSD, rated 70 percent prior to August 7, 2014 and 100 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization from May 6 to November 17, 2003 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for cold injury residuals of the bilateral lower extremities was denied in an April 2004 rating decision on the basis that there was no diagnosis for the disability or that it was incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In April 2010, the Veteran underwent an electromyography (EMG) study that provided a diagnosis of axonal polyneuropathy of mild severity in the bilateral lower extremities.  As this evidence was not of record or considered in the last final denial, it is new.  As this evidence establishes a current diagnosis for the claimed condition, it is material.  New and material evidence having been shown; the claim of service connection for cold injury residuals of the bilateral lower extremities is reopened.  38 C.F.R. § 3.156.  

II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

In signed correspondence dated March 16, 2017, prior to the promulgation of a Board decision, the Veteran wrote that he wished to withdraw the appeal of his claims for entitlement to an increased initial rating for PTSD and entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization from May 6 to November 17, 2003. Thus, the Veteran has withdrawn these appeals and there remain no allegations of error of fact or law for appellate consideration.                 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The claim of service connection for cold injury residuals of the bilateral lower extremities is reopened; to this limited extent only, the appeal is granted.

The appeal of the issue of entitlement to an increased initial rating for PTSD, rated 70 percent prior to August 7, 2014 and 100 percent thereafter, is dismissed.

The appeal of the issue of entitlement to a temporary total rating under 38 C.F.R.     § 4.29 based on hospitalization from May 6 to November 17, 2003 is dismissed.


REMAND

Cold Injury Residuals

The Veteran seeks service connection for cold injury residuals of the bilateral lower extremities.  He asserts that they are related to an in-service event in which his feet froze, lost feeling, and were treated with hot water soaks.  In November 2009, he underwent a VA examination to determine the nature and etiology of his condition.  He described his condition as pain, tingling, and numbness of the bilateral feet.  The examiner opined that the Veteran's condition was less likely than not related to his active service, in part, because a neuropathy diagnosis was not confirmed by an EMG study.  Since the November 2009 VA examination, the Veteran underwent another EMG study in April 2010.  The results showed axonal polyneuropathy of mild severity in the bilateral lower extremities.  VA podiatry records show the Veteran was given a diagnosis of neuropathy "(possibly related to residual effect of frostbite.)"  These records also show additional diagnoses of plantar fasciitis, extensor tendonitis, and onychomycosis.

As the record contains current diagnoses involving the bilateral feet, including neuropathy that could possibly be related to a service injury, an opinion is needed to determine whether any of his current bilateral foot conditions are related to his cold injury in service.

Respiratory Condition 

The Veteran seeks service connection for a respiratory condition, to include sinusitis.  The Veteran's service records document treatment for multiple colds and show a diagnosis of sinusitis in January 1978.  Post-service VA treatment records show diagnoses of chronic sinusitis and rhinitis.  The Veteran asserts that his symptoms of sinusitis, to include breathing problems, headaches, and throbbing around the eyes have continued since service.  April 2017 Board Hr'g Tr. 26.  Based on the foregoing, the Board finds that there is sufficient evidence to indicate that the Veteran may have a respiratory condition that is related to his active service.  Accordingly, a VA examination and opinion is needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Sleep Apnea

The Veteran seeks service connection for sleep apnea, to include as secondary to PTSD.  The Veteran submitted an article from the National Sleep Foundation regarding a possible relation between his diagnosed sleep apnea and his service-connected PTSD.  This article referenced a new study that found sleep apnea may be affected by PTSD.  Accordingly, a VA opinion is needed to determine whether the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.

The record also raises a possible connection between the Veteran's sleep apnea and another claimed disability currently on appeal.  In March 2010, the Veteran underwent septoplasty and turbinoplasty surgeries for his nasal congestion.  An Otolaryngology note from the day prior to the surgeries shows that the Veteran was advised these surgeries would likely not cure his sleep apnea but would make it easier to breathe.  This statement implies that there may be a relation between the Veteran's nasal condition and his sleep apnea.  See 38 C.F.R. § 3.310.  Accordingly, the Board finds the claims of service connection for sleep apnea and service connection for a respiratory condition of the nose and throat to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of service connection for a respiratory condition is being remanded for further development, adjudication of the claim of service connection for sleep apnea is deferred.

Hypertension

The Veteran also seeks service connection for hypertension, to include as secondary to PTSD.  In January 2012, he underwent a VA examination to determine the nature and etiology of the disability.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his PTSD.  The examiner did not, however, provide an opinion as to whether the hypertension was aggravated by PTSD.  See 38 C.F.R. § 3.310.  Accordingly, remand is required for an addendum VA medical opinion that considers the theory of aggravation.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his reported cold injury residuals.  The examiner must review the entire claims file and a copy of this Remand.

The Veteran reports pain, tingling, and numbness in his bilateral feet and attributes these symptoms to an in-service cold injury.  The examiner is asked to identify any current diagnoses that could potentially be linked to such an injury.  The examiner is advised that the Veteran has been diagnosed with neuropathy, plantar fasciitis, extensor tendonitis, and onychomycosis of the bilateral feet.  Also, an April 2010 EMG study reflects a diagnosis of axonal polyneuropathy of the bilateral lower extremities.  

Thus, for each currently diagnosed condition, examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset in, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  The rationale should consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory condition.  The examiner must review the entire claims file and a copy of this Remand.

The examiner is asked to identify all pertinent current diagnoses.  The Board notes that the Veteran does have diagnoses of chronic sinusitis and allergic rhinitis.  The examiner should indicate whether any diagnoses are duplicative; that is, medical providers have provided different names for the same condition.

For each diagnosed condition, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that had its onset in, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  The rationale must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.

4.  Obtain a VA medical opinion regarding the etiology of the Veteran's obstructive sleep apnea and hypertension from a qualified medical professional.  The need for a physical examination is left to the discretion of the VA examiner.  The examiner must review the entire claims file and a copy of this Remand.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was either caused or aggravated by his PTSD.

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.

The examiner is also asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated by his PTSD.

The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the obstructive sleep apnea and hypertension prior to aggravation by the PTSD.

A complete rationale must be provided for all opinions expressed.  The rationale must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


